


PICO HOLDINGS, INC.
SEVERANCE AGREEMENT


This Severance Agreement (the “Agreement”) is made and entered into by and
between John T. Perri (“Executive”) and PICO Holdings, Inc. (the “Company”),
effective as of August 6, 2012, (the “Effective Date”).


R E C I T A L S


A.Although the Company anticipates the continuation of a mutually rewarding
employment relationship with Executive, the Compensation Committee (the
“Committee”) of the Board of Directors of the Company (the “Board”) believes
that it is in the best interests of the Company and its shareholders to provide
Executive with certain assurances in the event of the occurrence of an
involuntary termination of Executive's employment with the Company.


B.The Committee anticipates that such assurances will provide Executive with an
incentive to continue employment and to motivate Executive to maximize the value
of the Company for the benefit of its shareholders.


C.Certain capitalized terms used in the Agreement are defined in Section 6
below.


NOW THEREFORE, the parties hereto agree as follows:


1.Term of Agreement. This Agreement shall have a term commencing on the
Effective Date and continuing for two (2) years following the Effective Date
(the “Term”). The Term shall be automatically extended for successive two (2)
year periods unless the Committee has delivered notice to Executive no later
than ninety (90) days prior to the completion of the then effective Term that
this Agreement is not be extended; provided, however, that this Agreement shall
not terminate until the date on which all payments and benefits, if any, have
been provided to Executive in accordance with this Agreement if, during the then
effective Term, a Change in Control has occurred or an agreement has been
entered into with a potential acquiror that reasonably could be expected to
result in a Change in Control.


2.Involuntary Termination. In the event of Executive's Involuntary Termination,
the Company shall pay to Executive on the date of such termination of employment
(the “Termination Date”), to the extent not previously paid, Executive's base
salary then in effect through the Termination Date and Executive's accrued but
unused vacation and paid time off. In addition, provided that Executive executes
and delivers to the Company in connection with such termination of employment a
Release of Claims (as defined in Section 12(a) of this Agreement) and the period
for revocation, if any, of the Release of Claims has lapsed on or before the
sixtieth (60th) day following the Termination Date without the Release of Claims
having been revoked, the Company shall provide Executive with the following:
(a)Severance. Executive shall receive a lump sum cash amount (less applicable
withholdings) equal to the sum of (i) twenty-four (24) months of Executive's
base salary as then in effect (without giving effect to any reduction in base
salary amounting to Good Reason) and (ii) an amount equal to Executive's annual
cash incentive award multiplied by the ratio of the number of days during the
Company's then current fiscal year elapsed prior to the Termination Date to 365.
The severance based on Executive's base salary shall be paid on the sixtieth
(60th) day following the Termination Date; and the pro rata portion of the
annual cash incentive award shall be paid at the same time as annual cash
incentive payments are paid to other Company executives (which will be shortly
following completion of the audit of the Company's financial statements for the
fiscal year).
(b)Continued Healthcare. If Executive and Executive's eligible dependents then
participating in the Company's group health insurance plans elect to receive
continued healthcare coverage pursuant to the provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company
shall pay the premium for Executive and Executive's covered dependents through
the earlier of (i) the one (1) year anniversary of the Termination Date and
(ii) the date Executive and Executive's covered dependents, if any, become
eligible for healthcare coverage under another employer's plan(s) (the “COBRA
Payment Period”). After the Company ceases to pay premiums pursuant to the
preceding sentence, Executive may, if eligible, elect to continue healthcare
coverage at Executive's expense in accordance the provisions of COBRA.






--------------------------------------------------------------------------------




Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that the payment of the COBRA premiums would result in a violation
of the nondiscrimination rules of Section 105(h)(2) of the Internal Revenue Code
of 1986, as amended (the “Code”) or any statute or regulation of similar effect
(including but not limited to the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act), then
in lieu of providing the COBRA premiums, the Company, in its sole discretion,
may elect to instead pay Executive on the first day of each month of the COBRA
Payment Period, a fully taxable cash payment equal to the COBRA premiums for
that month, subject to applicable tax withholdings (such amount, the “Special
Severance Payment”), for the remainder of the COBRA Payment Period. Executive
may, but is not obligated to, use such Special Severance Payment toward the cost
of COBRA premiums.


3.Exclusivity. Except for any provision for accelerated vesting of an equity
award pursuant an agreement between the Company and Executive with respect to
such equity award or the terms of an equity-based compensation plan of the
Company applicable to such equity award, the provisions of Section 2 of this
Agreement are intended to be and are exclusive and in lieu of any other rights
or remedies to which Executive may otherwise be entitled in the event of
Executive's Involuntary Termination. In such circumstances, Executive shall be
entitled to no benefits, compensation or other payments or rights upon
termination of employment other than those benefits expressly set forth in
Section 2(a) and Section 2(b) above.


4.At-Will Employment. Executive acknowledges and agrees that nothing in this
Agreement shall be construed to imply that Executive's employment is guaranteed
for any period of time. Unless stated in a written agreement signed by an
officer of the Company authorized by the Committee of Directors of the Company
and Executive, Executive's employment is at-will and either the Company or
Executive may terminate the employment relationship at any time with or without
cause and with or without notice.


5.Golden Parachute Payments. In the event that the severance payments and other
benefits provided for in this Agreement or otherwise payable to Executive
(i) constitute “parachute payments” within the meaning of Section 280G of the
Code and (ii) but for this Section, would be subject to the excise tax imposed
by Section 4999 of the Code (“Excise Tax”), then Executive's severance payments
and benefits under this Agreement shall be payable either


(a)     in full, or


(b)     as to such lesser amount which would result in no portion of such
severance payments or benefits being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the Excise Tax, results in the receipt by Executive on an
after-tax basis, of the greatest amount of severance payments and benefits under
this Agreement, notwithstanding that all or some portion of such severance
payments or benefits may be taxable under Section 4999 of the Code. Any
reduction in the severance payments and benefits required by this Section will
made in the following order: (i) reduction of cash payments; (ii) reduction of
accelerated vesting of equity awards other than stock options; (iii) reduction
of accelerated vesting of stock options; and (iv) reduction of other benefits
paid or provided to Executive. In the event that acceleration of vesting of
equity awards is to be reduced, such acceleration of vesting will be cancelled
in the reverse order of the date of grant of Executive's equity awards. If two
or more equity awards are granted on the same date, the accelerated vesting of
each award will be reduced on a pro-rata basis.


The professional firm engaged by the Company for general tax purposes as of the
day prior to the date of the event that might reasonably be anticipated to
result in severance payments and benefits that would otherwise be subject to the
Excise Tax will perform the foregoing calculations. If the tax firm so engaged
by the Company is serving as accountant or auditor for the acquiring company,
the Company will appoint a nationally recognized tax firm to make the
determinations required by this Section. The Company will bear all expenses with
respect to the determinations by such firm required to be made by this Section.
The Company and Executive shall furnish such tax firm such information and
documents as the tax firm may reasonably request in order to make its required
determination. The tax firm will provide its calculations, together with
detailed supporting documentation, to the Company and Executive as soon as
practicable following its engagement. Any good faith determinations of the tax
firm made hereunder will be final, binding and conclusive upon the Company and
Executive.


6.Definition of Terms. Capitalized terms not otherwise defined by this Agreement
shall have the following meanings:


(a)“Cause” means the occurrence of any of the following:


(i)the Executive's willful and continued failure to materially perform the
duties and responsibilities of his position after there has been delivered to
the Executive a written demand for performance from the Board which describes
the basis for the Board's belief that the Executive has not substantially
performed his duties and provides the Executive with thirty (30) days to take
corrective action;




--------------------------------------------------------------------------------




(ii)any act of personal dishonesty taken by the Executive in connection with his
responsibilities as an employee of the Company with the intention or reasonable
expectation that such action may result in the substantial personal enrichment
of the Executive;
(iii)the Executive's conviction of, or plea of nolo contendere to, a felony that
the Board reasonably believes has had or will have a material detrimental effect
on the Company's reputation or business;
(iv)a breach of any fiduciary duty owed to the Company by the Executive that has
a material detrimental effect on the Company's reputation or business;
(v)the Executive being found liable in any United States Securities and Exchange
Commission or other civil or criminal securities law action or entering any
cease and desist order with respect to such action (regardless of whether or not
the Executive admits or denies liability); or


(vi)the Executive (i) obstructing or impeding; (ii) endeavoring to influence,
obstruct or impede, or (iii) failing to materially cooperate with, any
investigation authorized by the Board or any governmental or self-regulatory
entity (an “Investigation”). However, the Executive's failure to waive
attorney-client privilege relating to communications with the Executive's own
attorney in connection with an Investigation will not constitute “Cause”.


(b)“Change in Control” means a “Change in Control” as defined by the Company's
2005 Long-Term Incentive Plan, as amended from time to time, and any successor
thereto.


(c)“Disability” means Executive's absence, as a result of incapacity due to
physical or mental illness, from Executive's duties with the Company on a
full-time basis for 90 or more consecutive days or a total of 180 or more days
in any twelve-month period.


(d)“Involuntary Termination” means the occurrence of either (i) termination by
the Company of Executive's employment with the Company for any reason other than
Cause or (ii) Executive's Resignation for Good Reason; provided, however that
Involuntary Termination shall not include any termination of Executive's
employment which is (x) for Cause, (y) a result of Executive's death or
Disability, or (z) a result of Executive's voluntary termination of employment
which is not a Resignation for Good Reason.


(e)“Resignation for Good Reason” means the voluntary resignation by Executive
from employment with the Company within a period of 180 days after the initial
occurrence, without Executive's express written consent, of any of the following
conditions (each, a “Good Reason”) which remains in effect for thirty (30) days
after Executive's delivery of written notice of the occurrence of such
condition(s) to the Board within sixty (60) days following Executive's knowledge
of the initial occurrence of such condition(s): (i) a material diminution in
Executive's authority, duties or responsibilities; (ii) a material reduction in
Executive's base salary; (iii) a material reduction in the health and welfare
insurance, retirement or other benefits available to Executive as of the
Effective Date (except for reductions in such benefits applicable to senior
executive employees of the Company generally); (iv) the relocation of Executive
to a facility or a location more than fifty (50) miles from La Jolla,
California; or (v) the failure of the Company or any Successor to honor any
material term of this Agreement.


7.Successors.


(a)Company's Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company's business and/or assets
(a “Successor”) shall assume the obligations under this Agreement and agree
expressly to perform the obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any Successor which executes and delivers the assumption
agreement described in this Section 7(a) or which becomes bound by the terms of
this Agreement by operation of law.


(b)Executive's Successors. The terms of this Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.






--------------------------------------------------------------------------------




8.Notice.


(a)General. Notices and all other communications contemplated by this Agree-ment
shall be in writing and shall be deemed to have been duly given when personally
delivered or one day following mailing via Federal Express or similar overnight
courier service. In the case of Executive, mailed notices shall be addressed to
Executive at Executive's home address that the Company has on file for
Executive. In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
its Chief Executive Officer.


(b)Notice of Termination. Any termination by the Company for Cause or by
Executive pursuant to a Resignation for Good Reason shall be communicated by a
notice of termination to the other party hereto given in accordance with
Section 8(a) of this Agreement. Such notice shall indicate the specific
termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and shall specify the termination
date, consistent with the requirements of this Agreement. The failure by
Executive to include in the notice any fact or circumstance that contributes to
a showing of the existence of Good Reason shall not waive any right of Executive
hereunder or preclude Executive from asserting such fact or circumstance in
enforcing his rights hereunder.


9.Confidentiality; Non-Solicitation.


(a)Confidentiality. Executive hereby agrees to hold in strict confidence and not
to disclose or make available to any person, firm, corporation, association or
other entity for any reason or purpose whatsoever, any Confidential Information
(as defined below). Upon termination of Executive's employment with the Company,
all Confidential Information in Executive's possession that is in written or
other tangible form (together with all copies or duplicates thereof, including
computer files) shall be returned to the Company and shall not be retained by
Executive or furnished to any third party, in any form except as provided
herein; provided, however, that Executive shall not be obligated to treat as
confidential, or return to the Company copies of any Confidential Information
that (i) was publicly known at the time of disclosure to Executive, (ii) becomes
publicly known or available thereafter other than by any means in violation of
this Agreement or any other duty owed to the Company by any person or entity, or
(iii) is lawfully disclosed to Executive by a third party. For purposes of this
Agreement, the term “Confidential Information” shall mean information disclosed
to Executive or known by Executive as a consequence of or through his or her
relationship with the Company, about the customers, employees, business methods,
public relations methods, organization, procedures or finances, including,
without limitation, information of or relating to customer lists, of the Company
and its affiliates. In addition, Executive shall continue to be subject to the
Proprietary Information and Invention Assignment Agreement entered into between
Executive and the Company (the “Proprietary Information Agreement”).


(b)Non-Solicitation; Non-Disparagement. In addition to each of Executive's
obligations under the Proprietary Information Agreement, Executive shall not for
a period of two (2) years following Executive's termination of employment for
any reason, either on Executive's own account or jointly with or as a manager,
agent, officer, employee, consultant, partner, joint venturer, owner or
shareholder or otherwise on behalf of any other person, firm or corporation,
directly or indirectly solicit or attempt to solicit away from the Company any
of its officers or employees or offer employment to any person who is an officer
or employee of the Company; provided, however, that a general advertisement to
which an employee of the Company responds shall in no event be deemed to result
in a breach of this Section 9(b). Executive also agrees not to harass or
disparage the Company or its employees, clients, directors or agents.


(c)Survival of Provisions. The provisions of this Section 9 shall survive the
termination or expiration of the Executive's employment with the Company and
shall be fully enforceable thereafter. If it is determined by a court of
competent jurisdiction in any state that any restriction in this Section 8 is
excessive in duration or scope or is unreasonable or unenforceable under the
laws of that state, it is the intention of the parties that such restriction may
be modified or amended by the court to render it enforceable to the maximum
extent permitted by the law of that state.


10.Dispute Resolution.


(a)To ensure the timely and economical resolution of disputes that arise in
connection with this Agreement, Executive and the Company agree that any and all
disputes, claims, or causes of action arising from or relating to the
enforcement, breach, performance or interpretation of this Agreement,
Executive's employment, or the termination of Executive's employment, shall be
resolved to the fullest extent permitted by law by final, binding and
confidential arbitration, by a single neutral arbitrator, in San Diego County,
California, conducted by the American Arbitration Association. (“AAA”) under its
rules for arbitration of employment disputes. By agreeing to this arbitration
procedure, both Executive and the Company waive the right to resolve any such
dispute through a trial by jury or judge or administrative proceeding.




--------------------------------------------------------------------------------




The arbitrator shall: (i) have the authority to compel adequate discovery for
the resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (ii) issue a written arbitration decision, to include the
arbitrator's essential findings and conclusions and a statement of the award.
The arbitrator shall be authorized to award any or all remedies that Executive
or the Company would be entitled to seek in a court of law. Each party shall
bear its own respective attorney fees and all other costs, unless provided by
law and awarded by the arbitrator; provided, however, that the Company shall pay
all AAA arbitration fees in excess of the amount of court fees that would be
required if the dispute were decided in a court of law. Nothing in this
Agreement is intended to prevent either Executive or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration. Notwithstanding the foregoing, Executive and the Company
each have the right to resolve any issue or dispute over intellectual property
rights by Court action instead of arbitration.


(b)Executive understands that this Agreement does not prohibit Executive from
pursuing an administrative claim with a local, state or federal administrative
body such as the Department of Fair Employment and Housing, the Equal Employment
Opportunity Commission or the workers' compensation Committee. This Agreement,
does, however, preclude Executive from pursuing court action regarding any such
claim.


(c)Executive acknowledges and agrees that Executive is executing this Agreement
voluntarily and without any duress or undue influence by the Company or anyone
else. Executive further acknowledges and agrees that Executive has carefully
read this Agreement and that Executive has asked any questions needed for
Executive to understand the terms, consequences and binding effect of this
Agreement and fully understands it, including that Executive is waiving
Executive's right to a jury trial. Finally, Executive agrees that Executive has
been provided an opportunity to seek the advice of an attorney of Executive's
choice before signing this Agreement.


11.Compliance with Section 409A of the Code. The parties intend that this
Agreement (and all payments and other benefits provided under this Agreement) be
exempt from the requirements of Section 409A of the Code and the regulations and
ruling issued thereunder (collectively “Section 409A”), to the maximum extent
possible, whether pursuant to the short-term deferral exception described in
Treasury Regulation Section 1.409A-1(b)(4), the involuntary separation pay plan
exception described in Treasury Regulation Section 1.409A-1(b)(9)(iii), or
otherwise. To the extent Section 409A is applicable to such payments, the
parties intend that this Agreement (and such payments and benefits) comply with
the deferral, payout and other limitations and restrictions imposed under
Section 409A. Notwithstanding any other provision of this Agreement to the
contrary, this Agreement shall be interpreted, operated and administered in a
manner consistent with such intentions. Without limiting the generality of the
foregoing, and notwithstanding any other provision of this Agreement to the
contrary:


(a)No amount payable pursuant to this Agreement which constitutes a “deferral of
compensation” within the meaning of Section 409A shall be paid unless and until
Executive has incurred a “separation from service” within the meaning of
Section 409A. Furthermore, to the extent that Executive is a “specified
employee” within the meaning of Section 409A (determined using the
identification methodology selected by the Company from time to time, or if
none, the default methodology) as of the date of Executive's separation from
service, no amount that constitutes a deferral of compensation which is payable
on account of Executive's separation from service shall paid to Executive before
the date (the “Delayed Payment Date”) which is first day of the seventh month
after the date of Executive's separation from service or, if earlier, the date
of Executive's death following such separation from service. All such amounts
that would, but for this Section, become payable prior to the Delayed Payment
Date will be accumulated and paid on the Delayed Payment Date.


(b)Each payment made under this Agreement shall be treated as a separate payment
and the right to a series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.


(c)With regard to any provision in this Agreement that provides for
reimbursement of expenses or in-kind benefits, except for any expense,
reimbursement or in-kind benefit provided pursuant to this Agreement that does
not constitute a “deferral of compensation,” within the meaning of Section 409A,
(i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be deemed to be violated with regard to expenses
reimbursed under any arrangement covered by Section 105(b) of the Code solely
because such expenses are subject to a limit related to the period the
arrangement is in effect, and (iii) such payments shall be made on or before the
last day of Executive's taxable year following the taxable year in which the
expense occurred.




--------------------------------------------------------------------------------






(d)The Company intends that income provided to Executive pursuant to this
Agreement will not be subject to taxation under Section 409A of the Code.
However, the Company does not guarantee any particular tax effect for income
provided to Executive pursuant to this Agreement. In any event, except for the
Company's responsibility to withhold applicable income and employment taxes from
compensation paid or provided to Executive, the Company shall not be responsible
for the payment of any applicable taxes on compensation paid or provided to
Executive pursuant to this Agreement.


12.Miscellaneous Provisions.


(a)Release of Claims. Executive shall provide the Company with a signed general
release of all claims against the Company and its affiliates in a form
reasonably acceptable to the Company (a “Release of Claims”). Executive shall
not be entitled to the payments and benefits under Sections 2(a) and (b) unless
such Release of Claims is signed and delivered and no longer subject to
revocation (if applicable) within the time specified in the Release of Claims.
Provided that the foregoing requirements of this Section 12(a) are met, all
payments shall commence on the sixtieth (60th) day following the Termination
Date.


(b)Unfunded Obligation. Any amounts payable to Executive pursuant to this
Agreement are unfunded obligations. The Company shall not be required to
segregate any monies from its general funds, or to create any trusts, or
establish any special accounts with respect to such obligations. The Company
shall retain at all times beneficial ownership of any investments, including
trust investments, which the Company may make to fulfill its payment obligations
hereunder. Any investments or the creation or maintenance of any trust or any
account shall not create or constitute a trust or fiduciary relationship between
the Board or the Company and Executive, or otherwise create any vested or
beneficial interest in Executive or Executive's creditors in any assets of the
Company.


(c)No Duty to Mitigate. Executive shall not be required to mitigate the amount
of any payment or benefit contemplated by this Agreement by seeking employment
with a new employer or otherwise, nor shall any such payment or benefit be
reduced by any compensation or benefits that Executive may receive from
employment by another employer other than as provided in Section 2(b).


(d)Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.
(e)Whole Agreement. This Agreement and the Proprietary Information Agreement
represent the entire understanding of the parties hereto with respect to the
subject matter hereof and supersede all prior arrangements and understandings
regarding same.


(f)Tax Withholding. All payments made pursuant to this Agreement will be subject
to withholding of applicable taxes.


(g)Choice of Law; Venue. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California without giving effect to any conflict of law principles. For purposes
of litigating any dispute that arises directly or indirectly from the
relationship of the parties pursuant to this Agreement that is not subject to
arbitration pursuant to Section 10, the parties hereby submit to and consent to
the jurisdiction of the State of California and agree that such litigation shall
be conducted only in the courts of the County of San Diego, California, or the
federal courts of the United States for the Southern District of California, and
no other courts.


(h)Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.


(i)Benefits Not Assignable. Except as otherwise provided herein or by law, no
right or interest of Executive under this Agreement shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including, without limitation, by execution, levy, garnishment,
attachment, pledge or in any other manner, and no attempted transfer or
assignment thereof shall be effective. No right or interest of Executive under
this Agreement shall be liable for, or subject to, any obligation or liability
of Executive.




--------------------------------------------------------------------------------






(j)Further Assurances. From time to time, at the Company's request and without
further consideration, Executive shall execute and deliver such additional
documents and take all such further action as reasonably requested by the
Company to be necessary or desirable to make effective, in the most expeditious
manner possible, the terms of this Agreement and the Release of Claims, and to
provide adequate assurance of Executive's due performance thereunder.


(k)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.


(l)Acknowledgment. Executive acknowledges that Executive has had the opportunity
to discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.






IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.




PICO HOLDINGS, INC.
By: /s/ John R. Hart                Date: August 6, 2012
Title: Chief Executive Officer




EXECUTIVE
/s/ John T. Perri                    Date: August 6, 2012






